Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Phillip Burrus (Reg. No. 45432) ending with agreement on 02/19/2021.
The application has been amended as follows: 
Page 34 [0105] “FIGS. 5-6” has been changed to --Figs. 5A-6B--.
Page 34 [0106] “FIG. 5” has been changed to --FIG. 5A--.
Page 36 [0113] “FIG. 5” has been changed to --FIGS. 5A-B--.
Page 36 [0114] “FIG. 6” has been changed to --FIGS. 6A-B--.
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627




/Julie Anne Watko/Primary Examiner, Art Unit 2627                           
                                                                                                                                                                             02/22/2021